EXHIBIT 10.3

 

FORM OF STOCK AWARD

AGREEMENT FOR EMPLOYEES UNDER THE

XTO ENERGY INC.

2004 STOCK INCENTIVE PLAN

 

THIS AGREEMENT is entered into this              day of                     ,
200  , between XTO Energy Inc., a Delaware corporation (the “Company”), and
                     (“Grantee”), pursuant to the provisions of the XTO Energy
Inc. 2004 Stock Incentive Plan (the “Plan”). The Compensation Committee of the
Board of Directors of the Company (the “Committee”) has determined that Grantee
is eligible to be a participant in the Plan and, to carry out its purposes, has
this day authorized the grant, pursuant to the Plan, of the stock award set
forth below to Grantee.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties do hereby agree as follows:

 

1. Grant of Stock Award. Subject to all of the terms, conditions and provisions
of the Plan and of this Agreement, the Company hereby grants to Grantee under
Section 10 of the Plan              shares of the common stock of the Company,
par value one cent ($0.01) per share (the “Common Stock”), which shares will
consist of authorized but unissued shares or issued shares reacquired by the
Company. Such shares are being issued as a stock award in the form of
performance shares under the Plan.

 

2. Vesting.              percent of the performance shares granted herein will
vest when the Common Stock closes on the New York Stock Exchange at or above
each of the following levels: $            , $             and $             per
share. If the Common Stock is not

 

1



--------------------------------------------------------------------------------

listed on the New York Stock Exchange, then any reference in this Agreement to
the New York Stock Exchange will be deemed to be the principal securities market
on which the Common Stock is traded or quoted.

 

3. Grantee’s Agreement. Grantee expressly and specifically agrees that:

 

  (a) With respect to the calendar year in which any of the performance shares
vest, Grantee will include in his or her gross income for federal, state and
local income tax purposes the fair market value of the performance shares that
vested.

 

  (b) The grant of performance shares is special incentive compensation that
will not be taken into account as “wages” or “salary” in determining the amount
of payment or benefit to Grantee under any other compensation or insurance plan
of the Company.

 

  (c) The Company may hold the certificate for unvested performance shares until
the performance shares vest or the performance shares may be uncertificated
shares issued in the name of the Grantee and held in a restricted account by the
Company’s transfer agent.

 

  (d) Grantee may pay to the Company any federal, state or local tax withholding
owed as a result of the performance shares vesting with shares of Common Stock
owned by Grantee on the date of vesting or with the shares of unrestricted
Common Stock acquired upon vesting (the shares of Common Stock being valued at
fair market value on the date of vesting).

 

2



--------------------------------------------------------------------------------

4. Term. Any performance shares which remain unvested on the seventh anniversary
of the date of this Agreement will be canceled, will not vest, and will be
returned to the Company.

 

5. Death or Disability. Upon death of Grantee, or upon termination of Grantee’s
employment by reason of permanent disability (as determined by the Committee),
all unvested performance shares granted herein will immediately vest.

 

6. Other Terms, Conditions and Provisions. As noted above, the performance
shares herein granted by the Company to Grantee are granted subject to all of
the terms, conditions and provisions of the Plan. Grantee hereby acknowledges
receipt of a copy of the Plan and Plan prospectus and hereby consents to receive
any updates to the Plan or Plan prospectus electronically. The parties agree
that the entire text of the Plan is incorporated by reference as if copied
herein. Reference is made to the Plan for a full description of the rights of
Grantee and all of the other terms, conditions and provisions of the Plan
applicable to the performance shares granted herein. If any of the provisions of
this Agreement vary from or are in conflict with the Plan, the provisions of the
Plan will be controlling.

 

7. Non-Transferability. The performance shares granted hereunder are not
transferable or assignable by Grantee.

 

8. Rights as a Stockholder. Grantee will have the voting, dividend, and other
rights of stockholders of the Company prior to and upon vesting of the
performance shares. If the performance shares are canceled, all such rights will
then be canceled.

 

3



--------------------------------------------------------------------------------

9. No Employment Commitment. Grantee acknowledges that neither the grant of
performance shares nor the execution of this Agreement by the Company will be
interpreted or construed as imposing upon the Company any obligation to retain
Grantee’s services for any stated period of time, which employment will continue
to be at the pleasure of the Company at such compensation as it determines,
unless otherwise provided in a written employment agreement signed by the
Company and Grantee.

 

IN WITNESS WHEREOF, this Agreement is executed and entered into effective on the
day and year first above expressed.

 

XTO ENERGY INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

  Bob R. Simpson

Title:

  Chairman of the Board and     Chief Executive Officer

GRANTEE

 

--------------------------------------------------------------------------------

 

4